Citation Nr: 1010437	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  06-18 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for pigment dispersion 
syndrome (PDS).

2.  Entitlement to service connection for gingivitis, to 
include as secondary to medications for service connected 
disabilities.

3.  Entitlement to an initial compensable evaluation for 
lumbar spine spondylolisthesis and spondylolysis with a 
history of scoliosis, prior to November 2, 2005.

4.  Entitlement to an initial evaluation in excess of 20 
percent for lumbar spine spondylolisthesis and spondylolysis 
with a history of scoliosis, since November 2, 2005.

5.  Entitlement to service connection for a gastrointestinal 
disorder, also claimed as gastroesophageal reflux disease 
(GERD) and nausea, to include as secondary to medications for 
service connected disabilities.

6.  Entitlement to service connection for diarrhea, to 
include as secondary to medications for service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from March 1982 to September 2003.

These matters come before the Board of Veterans' Appeals on 
appeal from September 2004 and April 2008 rating decisions by 
the Roanoke, Virginia, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  

The September 2004 decision granted service connection for a 
lumbar spine disability, rated 0 percent effective October 1, 
2003, and denied service connection for gingivitis, diarrhea, 
and pigment dispersion syndrome.  In an April 2006 decision, 
the RO granted entitlement to an increased 20 percent 
evaluation for the lumbar spine disability, effective 
November 2, 2005.  Both stages of evaluation of the back 
remain on appeal; the issues have been recharacterized to 
better reflect this.

The April 2008 decision denied service connection for a 
gastrointestinal disorder, to include nausea and GERD.  This 
issue had been initially considered in the September 2004 
rating decision, but although the Veteran filed a timely 
notice of disagreement with the denial, the issue was not 
listed as part of the appeal of that decision.  

The Veteran offered personal testimony at a September 2009 
hearing held before the undersigned Acting Veterans Law Judge 
at the Board's offices in Washington, DC.  A transcript of 
the hearing is associated with the claims file.  In a 
September 20009 written statement, the Veteran's 
representative indicated that the Veteran wished to withdraw 
from contention the issues of entitlement to increased 
evaluation for psoriasis, bronchitis, and bilateral plantar 
fasciitis, and requested that these issues be dismissed.  The 
Veteran confirmed that he wished to withdraw these issues at 
the hearing.  These actions met the requirements withdrawing 
issues from an appeal, and these claims are therefore 
considered withdrawn.  38 C.F.R. § 20.204(b).

The Veteran submitted additional evidence at the hearing, 
specifically, two letters from Dr. Macalanda, along with a 
waiver of initial RO consideration of this evidence, which he 
reiterated during the hearing.  The Board will therefore 
consider this evidence in the first instance.  38 C.F.R. 
§ 20.1304(c).

The  issue of service connection for a hip disability as 
secondary to a service connected low back disability has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issues of evaluation of a lumbar spine disability since 
November 2, 2005, and service connection for a 
gastrointestinal disorder and diarrhea, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  PDS was first diagnosed during active military service, 
and the current medical evidence confirms the diagnosis.

2.  Gingivitis is a disease of the gums, and is not 
considered disabling.

3.  Prior to November 2, 2005, the veteran's lumbar spine 
disability was manifested by no limitation of motion in any 
plane of movement.


CONCLUSIONS OF LAW

1.  The criteria for service connection of PDS are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection of gingivitis are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 4.150, Diagnostic Code 
9913, Note (2009).

3.  The criteria for assignment of an initial compensable 
evaluation for lumbar spine spondylolisthesis and 
spondylolysis with a history of scoliosis, prior to November 
2, 2005, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Code 5239 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The Board is granting in full the benefit sought on appeal 
with respect to PDS.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

With respect to the issue of service connection for 
gingivitis, the matter involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Hence, notice is not 
required, and there is no assistance which can be afforded 
the Veteran.

The appeal regarding evaluation of the lumbar spine 
disability arises from the Veteran's disagreement with the 
initial evaluation following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required on that issue.

VA also has a duty to assist the Veteran in the development 
of his claim for increased evaluation of the lumbar spine 
disability.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   VA has 
provided repeated VA examinations to evaluate the current 
status of the low back disability, and the Veteran has 
supplied copies of relevant post-service private treatment 
records, including a recent private medical opinion.  He has 
waived initial RO consideration of evidence submitted since 
the most recent supplemental statement of the case. 

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
(1) competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  Id.

A.  PDS

A review of service treatment records reveals that the 
Veteran was diagnosed with PDS in 1987.  The Veteran reported 
on several occasions that after strenuous activity, he felt 
an increase in pressure in his eyes.  The Veteran did wear 
contact lenses to correct presbyopia, but no vision 
impairment was related to the PDS.  Doctors monitored the 
condition over the years to ensure that it remained stable.

Post service medical records, including a November 2003 VA 
examination, confirm the current diagnosis of PDS.  Thus, 
there is evidence that PDS was noted in service and evidence 
of continuity of symptomatology of PDS which indicates a 
nexus between the current PDS and the PDS in service.  
Service connection is therefore warranted on the basis of 
continuity of symptomatology.  Savage, 10 Vet. App. at 495-
96; 38 C.F.R. § 3.303(b).

B.  Gingivitis

The Veteran alleges that he has gum disease, marked by 
receding tissue, as a result of using anti-malaria medication 
in service.  He reports that he has undergone several 
surgeries to attempt grafts of gum tissue into receding 
areas, but the treatment has met with little success.

Regulations provide that, as a matter of law, gingivitis, 
also referred to as gum disease or periodontal disease, is 
not considered a disabling condition, and hence is not 
subject to service connection.  38 C.F.R. § 4.150, Diagnostic 
Code 9913, Note.  VA recognizes the loss of the bone of the 
jaw, the physical structure, as a disability.  The loss of 
the soft tissue of the gums does not qualify.  So long as the 
structure of the jaw remains in place and allows use of a 
suitable prosthetic device, such as dentures or a bridge, 
there is no impairment of the function of the jaw and mouth.  

As the rating schedule reflects VA's determination that 
gingivitis is not considered a disability under VA law, 
service connection for this condition is not warranted.  See 
Byrd v. Nicholson, 19 Vet. App. 388 (2005).

II.  Evaluation of the Lumbar Spine Disability, prior to 
November 2, 2005

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. at 56.  Any reasonable doubt regarding 
the degree of disability should be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's low back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine 
(for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Specifically, 
Code 5239, for spondylolisthesis or segmental instability, is 
assigned.

The Board has considered application of other Diagnostic 
Codes for evaluation of the low back disability.  However, 
Code 5239 reflects the diagnosed lumbar spine disability.  
Further, the other applicable spine Codes all utilize the 
same set of evaluation criteria, and hence a change of Code 
would not change the analysis of the claim.

The Veteran has argued for application of Code 5243, for 
intervertebral disc syndrome, which includes additional 
criteria based on the occurrence of incapacitating episodes.  
However, as shown below, the competent medical evidence 
reflects that the Veteran does not have IVDS.  Dr. Macalanda 
referred in her August 2008 letter to degenerative disc 
disease, but had earlier indicated a diagnosis of 
degenerative joint disease with multi-level 
spondyloarthropathy involving the lumbosacral area, and her 
reference to degenerative disc disease appears to have been 
meant as a reference to the previously diagnosed degenerative 
joint disease.  Moreover, neither the Veteran nor his 
representative are competent to render a diagnosis of IVDS as 
opposed to another disability of the spine, which is the type 
of medical question that can only be competently addressed by 
a medical professional.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  See also Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) ("It is generally the province of medical 
professionals to diagnose or label a mental condition, not 
the claimant").  Cf. Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and 
that a layperson was "not competent" to provide testimony 
as to nexus because she was a layperson, conflicts with 
Jandreau).  Moreover, the Veteran testified during the 
hearing that he has not been prescribed bed rest for his 
lumbar spine disability, and he therefore has not met the 
definition of incapacitating episodes in Note 1 to the 
Formula for rating IVDS, i.e., a period of acute signs and 
symptoms of IVDS "that requires bed rest prescribed by a 
physician and treatment by a physician."  Dr. Macalanda's 
August 2008 letter indicating generally that the Veteran has 
tried conservative management that included bed rest that did 
not help is not to the contrary, as it did not indicate that 
she had specifically prescribed bed rest for incapacitating 
episodes of IVDS. The Board therefore need not consider 
rating the Veteran's lumbar spine disability under the 
Formula for rating IVDS, as it is not potentially applicable.  
See Schafrath, 1 Vet. App. at 593 (Board must consider all 
regulations that are potentially applicable).

The relevant criteria, contained in the General Rating 
Formula for Diseases and Injuries of the Spine, provide a 10 
percent disability rating for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

Further, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

38 C.F.R. § 4.59 also provides that the intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability, and that 
crepitation should be noted carefully as points of contact 
which are diseased.

At the April 2003 examination for retirement from the Navy, 
the Veteran reported a history of low back problems from 
scoliosis.  In June 2003, service treatment records reflect 
complaints of intermittent low back pain for years.  A dull, 
aching pain comes and goes.  On the day of the appointment, 
there was no pain.  The Veteran stretched a lot and performed 
back exercises.  He declined pain medications in favor of 
conservative treatment.  He denied night pain, radiculopathy, 
or incontinence.  On physical examination, there was no 
tenderness of the low back, and no deficits in range of 
motion were noted.  The examiner appears to indicate that 
flexion was in fact to five degrees past normal.  Straight 
leg raising was negative.

A VA examination was conducted in November 2003.  The Veteran 
reported that low back pain began in 1982; he began using 
muscle relaxants and back exercises.  He continues to have 
pain, and occasionally sees a chiropractor.  Physical 
examination revealed that straight leg raising was negative.  
Reflexes were 2+.  Flexion was to 95 degrees.  Extension was 
to 35 degrees, left and right lateral flexion were to 40 
degrees, and rotation was to 35 degrees bilaterally.  No 
additional disability was present due to pain, weakness, 
fatigue, lack of endurance, or incoordination.  There was no 
IVDS; x-rays showed spondylolysis and spondylolisthesis.

Private treatment records from various TriCare facilities 
show complaints of low back pain.  Initially, the veteran 
reported that the pain was intermittent, but records 
establish that complaints became more frequent and regular 
over the years.  In June 2004, for example, he reported that 
over the prior year, his low back pain had come and gone, but 
that four days prior it had flared up severely.  The Veteran 
began reporting daily or frequent back pain and began using 
medications in addition to exercises and other conservative 
treatments.  These records do not contain range of motion 
measurements.

At a November 2005 VA examination, the Veteran reported that 
back symptoms had worsened in 1995.  He complained of 
constant pain in the low back, at times radiating to the 
legs.  Activity aggravates the pain, and rest affords some 
relief.  The Veteran had difficulty walking, running, or 
climbing stairs, but stated he had not lost time from work.  
Tenderness and muscle spasm was present on physical 
examination.  Straight leg raising was negative.  There was 
no ankylosis, but range of motion was restricted.  Flexion 
was to 60 degrees, extension was to 20 degrees, and lateral 
flexion and rotation were to 20 degrees each, bilaterally.  
Pain was the major limiting factor; there was no fatigue, 
weakness, lack of endurance, or incoordination with 
repetitive movement.  There was no intervertebral disc 
syndrome.  

Prior to November 2, 2005, the medical evidence of record 
establishes that the Veteran's range of motion was full and 
complete; the ranges noted at the October 2003 VA examination 
in fact exceed the ranges considered normal under the rating 
Schedule.  No tenderness or muscle spasms were noted.  
Doctors noted no additional functional impairment with 
repetitive motions.  The Veteran himself stated that during 
this period, his low back pain was intermittent.  The 
intermittent flare-ups did certainly cause some functional 
impairment when they occurred, but treatment records and the 
Veteran's competent lay statements do not indicate that such 
instances were frequent enough to be considered part of the 
normal disability picture or that, when they did occur, they 
were so disabling to result in symptoms warranting a 
compensable rating under the General Rating Formula.  There 
was also no evidence of muscle spasm, guarding, localized 
tenderness, or vertebral body fracture.  Moreover, there was 
no evidence of crepitus, swelling, or other factors 
indicating periarticular pathology as productive of 
disability.

Thus, the overall disability presented through lay and 
medical evidence prior to November 2, 2005, does not warrant 
assignment of a compensable evaluation.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral 
is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings 
in excess of that assigned are provided for certain 
manifestations of the low back disability but the competent 
evidence reflects that those manifestations are not present.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  
The Veteran has not required hospitalization due to these 
service-connected disabilities, and marked interference of 
employment has not been shown.  Dr. Macalanda noted generally 
that the Veteran's lumbar spine disability has limited his 
employment because he cannot perform tasks that require 
prolonged sitting and standing or heavy lifting.  The Veteran 
indicated during the hearing that he was currently employed 
but his future employment was questionable.  Neither of these 
statements showed marked interference with employment.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

Evaluation of the low back since November 2, 2005, the date 
of the VA examination first showing findings warranting a 
compensable evaluation, is addressed in the Remand section 
below.


ORDER

Service connection for PDS is granted.

Service connection for gingivitis is denied.

An initial compensable evaluation for lumbar spine 
spondylolisthesis and spondylolysis with a history of 
scoliosis, prior to November 2, 2005, is denied.


REMAND

VA has a duty to assist the Veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Service Connection for Gastrointestinal Disorder and for 
Diarrhea

The Veteran has alleged that a gastrointestinal disorder, 
claimed as GERD and nausea, and his alleged chronic diarrhea 
are related to the use of various medications for treatment 
of his service connected low back disability.  Treatment 
records, while they do address the role of medications in 
causing his complaints, are inconclusive.  On remand, a VA 
examination is required to clearly identify all current 
gastrointestinal diagnoses, and to obtain an opinion 
regarding a possible nexus between the diagnosed conditions 
and medications.

Further, the Veteran indicated that he is receiving ongoing 
treatment from various private providers.  The Veteran has 
submitted some records from the Bethesda NMC.  On remand, 
appropriate steps to obtain updated and complete private 
treatment records must be taken.

The Board notes that the Veteran has also argued that service 
connection for diarrhea is warranted on a direct basis, as it 
was first manifested on active duty following service in 
Central America.  This theory of entitlement is inextricably 
intertwined with the theory of secondary service connection, 
and cannot be resolved independently.

B.  Evaluation of Lumbar Spine Spondylolisthesis and 
Spondylolysis with a History of Scoliosis, since November 2, 
2005

The medical evidence of records, including VA examinations in 
2003, 2005, and 2007, as well as private treatment records, 
reveals that the Veteran's service connected low back 
disability has progressively worsened since service.  The 
Veteran also indicated at his hearing that his low back 
disability has worsened since his most recent examination.  
Remand is required for a VA examination in order to ensure 
that current findings are available.

Further, the Veteran indicated that he is receiving ongoing 
treatment from various private providers.  The Veteran has 
submitted some records from the Bethesda NMC.  He has also 
submitted a partial report from a Dr. CDJ at A&S Orthopedics; 
the second page of the faxed report is missing.  On remand, 
appropriate steps to obtain updated and complete private 
treatment records must be taken.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request 
completed VA Form 21-4142's, Authorization 
and Consent to Release Information to the 
Department of Veterans Affairs, for all 
private medical care providers, to include 
the Bethesda NMC and Dr. CDJ.  Upon 
receipt of valid releases, take 
appropriate steps to obtain all 
identified, potentially relevant records.  
In the alternative, inform the Veteran 
that he may obtain and submit the records 
himself.

2.  Schedule the Veteran for a VA spine 
examination.  The examiner should describe 
the current status of the Veteran's 
service connected lumbar spine disability.  
All required tests must be accomplished, 
to include range of motion testing.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries, and that his 
reports must be taken into account in 
formulating the requested opinion, along 
with the other evidence of record.

3.  Schedule the Veteran for VA Digestive 
Conditions, Esophagus and Hiatal Hernia, 
and Intestines examinations.  The claims 
folder must be reviewed in conjunction 
with the examination.  The examiner should 
identify all current disabilities of the 
gastrointestinal system; the symptoms of 
GERD, nausea, and diarrhea should be 
specifically addressed and associated with 
a diagnosis where possible.  The examiner 
should opine as to whether it is at least 
as likely as not that any currently 
diagnosed gastrointestinal disorder is 
related to service or to a service 
connected disability, to include the use 
of medications.  A full and complete 
rationale for all opinions expressed is 
required.

The examiner is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries, and that his 
reports must be taken into account in 
formulating the requested opinion, along 
with the other evidence of record.

4.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claims on appeal.  If any of the benefits 
sought remain denied, issue an SSOC and 
provide the appellant and his 
representative an appropriate period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


